Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claims 21-40 are currently pending and have been examined.
Claims 1-20 are canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2022, 04/13/2022, 05/27/2022 and 08/03/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 21, 32, 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,9 and 15 of U.S. Patent No. 11194607 B2, in view of Klein et al. (U.S. Pub. No. 20160241604 A1). 

The differences between the claims are bolded in the table below:
INSTANT APPLICATION (current)
U.S. Patent No. 11,194,607 B2
21. A method for operating a real-time audio, video, control (AVC) system in a cloud computing environment, comprising:


initializing a virtual machine in a cloud computing environment;
allocating resources to the virtual machine based on an AVC setup group assigned to the virtual machine, wherein the AVC setup group includes two or more AVC equipment devices;
establishing an AVC real-time operating system (RTOS) in the virtual machine, wherein the AVC RTOS is an operating system that includes functions that receive AVC data from the two or more AVC equipment devices in the AVC setup group and perform real-time AVC signal processing on the received AVC data;
receiving AVC signals associated with the two or more AVC equipment devices in the AVC setup group, wherein the AVC signals include an identifier associated with the AVC setup group and AVC data from at least one of the AVC equipment devices in the AVC setup group; and
routing the AVC signals to the AVC RTOS for processing using the identifier, wherein the real-time AVC signal processing includes at least synchronizing the AVC data in the AVC signals at a rate that provides results of the AVC signal processing in real time.












A method for operating a real-time audio, video, control (AVC) system in a cloud computing environment to perform AVC signal processing for a plurality AVC equipment devices coupled to a network, the method comprising: 
establishing two or more AVC setup groups, each AVC setup group comprising one or more of the plurality of AVC equipment devices, wherein the two or more AVC setup groups may be specified by a user or automatically generated based at least on one of: 
a physical location, a virtual location, or an address range of the plurality of AVC equipment devices; 
establishing two or more AVC real-time operating systems (RTOSs) in the cloud computing environment, wherein a first AVC RTOS is established by initializing a first new virtual machine in the cloud computing environment, wherein a second AVC RTOS is established by initializing a second new virtual machine in the cloud computing environment, and wherein each AVC RTOS is an operating system that includes functions that receive AVC data from one or more of the plurality of AVC equipment devices and perform real-time AVC signal processing on the received AVC data; 
determining a first assignment of a first AVC setup group of the two or more AVC setup groups to the first AVC RTOS; 
determining a second assignment of a second AVC setup group to the second AVC RTOS different from the first assignment, wherein the first and second assignments are based on the initializing of the new virtual machines in the cloud computing environment in association with the determination that the first and second AVC setup groups have been established; 
receiving first AVC signals associated with first AVC equipment devices that are associated with the first AVC setup group, wherein the first AVC signals are signals containing real-time AVC data in association with an identifier for the first AVC equipment devices or for the first AVC setup group that originated the first AVC signals; 
routing the first AVC signals to the first AVC RTOS for processing based on the first assignment, wherein the real-time AVC signal processing includes at least synchronizing the real-time AVC data in the first AVC signals at a rate that provides results of the AVC signal processing within a time frame; 
receiving a second AVC signal associated with a second AVC equipment device that is associated with the second AVC setup group, wherein the second AVC signal is a signal containing real-time AVC data in association with an identifier for the second AVC equipment device or for the second AVC setup group that originated the second AVC signal; and 
routing the second AVC signal to the second AVC RTOS for processing based on the second assignment.
Claim 32 is a non-transitory computer-readable storage medium variation of claim 21.
Claim 9 is a non-transitory computer-readable storage medium variation of claim 1. 
Claim 39 is a cloud-based audio, video, control (AVC) system variation of claim 21.
Claim 15 is a cloud-based audio, video, control (AVC) system variation of claim 1.


Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patent claims are directed to method for operating an audio, video, control system and having similar steps. A difference between the claims exists in that the instant claim recites the additional limitations of “allocating resources to the virtual machine based on an AVC setup group assigned to the virtual machine”. However, Klein disclose: allocating resources to the virtual machine based on an AVC setup group assigned to the virtual machine (par. 0013 The hardware resources of the server cloud 100 can be vast, including but not limited to, communication resources (e.g., switches, routers, etc.) and computing resources (e.g., servers, storage devices, etc.) which can be customized to generate one or more instances of a virtual machine that performs certain functions based on software applications installed on the virtual machine; par. 0014 … hypervisor that enables the service launch controller 102 to launch one or more virtual machines that utilize portions of the hardware resources of the server cloud 100). it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Klein into the teaching of the co-pending application to provide for allocating portions hardware computer resources of the cloud to virtual machines based on audio, video setups/applications assigned.

Claim 21, 32, 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 17 of copending Application No. 16231234 (reference application), in view of Klein et al. (U.S. Pub. No. 20160241604 A1). 
The differences between the claims are bolded in the table below:
INSTANT APPLICATION (Current)
Application No. 16231234 (Current)
21. A method for operating a real-time audio, video, control (AVC) system in a cloud computing environment, comprising:



initializing a virtual machine in a cloud computing environment;
allocating resources to the virtual machine based on an AVC setup group assigned to the virtual machine, wherein the AVC setup group includes two or more AVC equipment devices;
establishing an AVC real-time operating system (RTOS) in the virtual machine, wherein the AVC RTOS is an operating system that includes functions that receive AVC data from the two or more AVC equipment devices in the AVC setup group and perform real-time AVC signal processing on the received AVC data;
receiving AVC signals associated with the two or more AVC equipment devices in the AVC setup group, wherein the AVC signals include an identifier associated with the AVC setup group and AVC data from at least one of the AVC equipment devices in the AVC setup group; and
routing the AVC signals to the AVC RTOS for processing using the identifier, wherein the real-time AVC signal processing includes at least synchronizing the AVC data in the AVC signals at a rate that provides results of the AVC signal processing in real time.

1. (Previously Presented) A method for operating an audio, video, control (AVC) system, the method comprising: 
establishing two or more AVC setup groups, each AVC setup group comprising one or more of a plurality of remote AVC devices; 
establishing, on a host operating system (OS), multiple virtual machines, wherein: 
each of the multiple virtual machines includes an AVC OS configured to perform real-time AVC processing for a corresponding AVC setup group from the two or more AVC setup groups, the real-time AVC processing including two or more of: acoustic echo cancellation, audio tone control and filtering, audio dynamic range control, audio/video mixing, audio/video routing, or audio/video bridging;
determining a first assignment of a first AVC setup group from the two or more AVC setup groups to a first virtual machine; 
determining a second assignment of a second AVC setup group different from the first AVC setup group to a second virtual machine different from the first virtual machine such that the first AVC setup group is configurable independent from the second AVC setup group; 
receiving a first AVC signal from a first remote AVC device in the first AVC setup group; 
routing the first AVC signal to the first virtual machine; 
processing, in real-time, the first AVC signal by the AVC OS included in the first virtual machine; 
receiving a second AVC signal from a second remote AVC device in the second AVC setup group; 
routing the second AVC signal to the second virtual machine, of the multiple virtual machines, that is different from the first virtual machine; 
processing the second AVC signal by the AVC OS included in the second virtual machine; 
receiving a third AVC signal from the first virtual machine, wherein the third AVC signal is associated with at least one AVC device in the first AVC setup group, and wherein the third AVC signal is configured to control operation of the at least one AVC device; and
sending the third AVC signal to the at least one AVC device.
Claim 32 is a non-transitory computer-readable storage medium variation of claim 21.

Claim 13 is a non-transitory computer-readable storage medium variation of claim 1.

Claim 39 is a cloud-based audio, video, control (AVC) system variation of claim 21.
Claim 17 is a system variation of claim 21.


Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the co-pending application claims are directed to method for operating an audio, video, control system and having similar steps. A difference between the claims exists in that the instant claim recites the additional limitations of “allocating resources to the virtual machine based on an AVC setup group assigned to the virtual machine”. However, Klein disclose: allocating resources to the virtual machine based on an AVC setup group assigned to the virtual machine (par. 0013 The hardware resources of the server cloud 100 can be vast, including but not limited to, communication resources (e.g., switches, routers, etc.) and computing resources (e.g., servers, storage devices, etc.) which can be customized to generate one or more instances of a virtual machine that performs certain functions based on software applications installed on the virtual machine; par. 0014 … hypervisor that enables the service launch controller 102 to launch one or more virtual machines that utilize portions of the hardware resources of the server cloud 100). it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Klein into the teaching of the co-pending application to provide for allocating portions hardware computer resources of the cloud to virtual machines based on audio, video setups/applications assigned.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 28-32 and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (U.S. Pub. No. 20160241604 A1) in view of Droux et al. (U.S. Pub. No. 20110090915 A1).

As per claim 21, Klein teaches the invention substantially as claimed including a method for operating a real-time audio, video, control (AVC) system in a cloud computing environment, comprising:
initializing a virtual machine in a cloud computing environment; allocating resources to the virtual machine based on an AVC setup group assigned to the virtual machine (par. 0013 The hardware resources of the server cloud 100 can be vast, including but not limited to, communication resources (e.g., switches, routers, etc.) and computing resources (e.g., servers, storage devices, etc.) which can be customized to generate one or more instances of a virtual machine that performs certain functions based on software applications installed on the virtual machine; par. 0014 … hypervisor that enables the service launch controller 102 to launch one or more virtual machines that utilize portions of the hardware resources of the server cloud 100. That is, Each VM include an operating system (Guest OS) that is capable of receiving media content (audio video) and process them upon a user request or user joining the teleconference (equiv. to AVC OS). Media content is streamed by the VM/OS as packet including audio/video information (AVC signal), wherein the AVC setup group includes two or more AVC equipment devices (par. 0020 The backbone network 206 can be connected to client devices of a number of participants (P1-P7). Participants P1-P4 can be located in one geographic location (e.g., California), while participants P5-P7 can be located at a different geographic location (e.g., New York). The server cloud networks 202 and 204 can each provide client devices of the participants P1-P7 access to virtual media servers M1 and M2, respectively);
establishing an AVC real-time operating system (RTOS) in the virtual   machine (par. 0013 one or more instances of a virtual machine that performs certain functions based on software applications installed on the virtual machine by the service launch controller 102. The applications can be an operating system and/or specialized software applications executed by the operating system; par. 0015 configured to provide services in real-time), wherein the AVC RTOS is an operating system that includes functions that receive AVC data from the two or more AVC equipment devices in the AVC setup group and perform real-time AVC signal processing on the received AVC data (par. 0015 provide the client device 110 the services requested over a real-time transport protocol (RTP) for carrying media streams in conjunction with an RTP control protocol (RTCP) for monitoring traffic statistics, quality of service (QoS), and for aiding in synchronization of multiple media streams); 
receiving AVC signals associated with the two or more AVC equipment devices in the AVC setup group, wherein the AVC signals include an identifier associated with the AVC setup group and AVC data from at least one of the AVC equipment devices in the AVC setup group (par. 0024, FIG. 2B depicts two teleconference scenarios (Conf 1 and Conf 2). For teleconference scenario Conf 1, whereby the participants P1-P4 are participating in a teleconference amongst each other, the service launch controller 102 can launch virtual media server M1 to provide teleconference services to the client devices of participants P1-P4 rather than launch the virtual media server M2, which would incur greater router/switch … Similarly, for Conf 2, whereby the participants P5-P7 are participating in a teleconference amongst each other, the service launch controller 102 can launch virtual media server M2 to provide teleconference services to the client devices of participants P5-P7 rather than launch virtual media server M1, which would incur greater router/switch hops). 
wherein the real-time AVC signal processing includes at least synchronizing the AVC data in the AVC signals at a rate that provides results of the AVC signal processing in real time (par. 0015 … provide the client device 110 the services requested over a real-time transport protocol (RTP) for carrying media streams in conjunction with an RTP control protocol (RTCP) for monitoring traffic statistics, quality of service (QoS), and for aiding in synchronization of multiple media streams);
Klein does not expressly disclose: wherein the AVC signals include an identifier associated with the AVC setup group and AVC data from at least one of the AVC equipment devices in the AVC setup group; routing the AVC signals to the AVC RTOS for processing using the identifier.
However, Droux teaches: wherein the AVC signals include an identifier associated with the AVC setup group and AVC data from at least one of the AVC equipment devices in the AVC setup group; routing the AVC signals to the AVC RTOS for processing using the identifier (par. 0052 In Step 408, the data packet is forwarded to a VNIC executing in the host operating system when the hardware address for the VNIC is determined as a match for the hardware address of the data packet in Steps 404 and 406. In Step 410, the data packet is sent to a virtual machine associated with the VNIC. Specifically, the physical NIC of the host can receive different packets directed to different VMs. Then, based on Mac address [identifier] associated with a packet, a corresponding VNIC forwards [routes] the packet to a corresponding VM for processing).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Klein by incorporating the methods of transmitting packets to virtual machines as set forth by Droux in order to allow transmission/routing of a data packet from a virtual machine to external/remote resources and/or vis versa, but a transmission to another virtual machine without the requirement of execution of intermittent processing by a host operating system. 

As per claim 22, Klein teaches wherein the AVC setup group is specified by a user or automatically generated based at least on one of: a physical location, a virtual location, and an address range for the two or more AVC equipment devices in the AVC setup group (par. 0016 service launch controller 102 can be configured to obtain location information of the requesting client device 110 by sending message pings to the client device 110 that measure a roundtrip delay, requesting location coordinates from the requesting client device 110, obtaining an IP address of the client device 110, or by obtaining other location data that enables the service launch controller 102 to locate hardware resources in the server cloud 100 in proximity to the requesting client device 110).

As per claim 28, Klein and Droux teaches the limitations of claim 21. Klein further teaches wherein the virtual machine is a first virtual machine, the AVC RTOS is a first AVC RTOS, the AVC setup is a first AVC setup group, the two or more AVC equipment devices in the first AVC setup group is a first assignment from the plurality of AVC equipment devices, and the AVC signals are first AVC signals, and wherein the method further comprises: initializing a second virtual machine in the cloud computing environment; allocating resources to the second virtual machine based on a second AVC setup group assigned to the virtual machine; establishing a second AVC RTOS in the second virtual machine (par. 0013 The hardware resources of the server cloud 100 can be vast, including but not limited to, communication resources (e.g., switches, routers, etc.) and computing resources (e.g., servers, storage devices, etc.) which can be customized to generate one or more instances of a virtual machine that performs certain functions based on software applications installed on the virtual machine; par. 0014 … hypervisor that enables the service launch controller 102 to launch one or more virtual machines that utilize portions of the hardware resources of the server cloud 100. That is, Each VM include an operating system (Guest OS) that is capable of receiving media content (audio video) and process them upon a user request or user joining the teleconference (equiv. to AVC OS). Media content is streamed by the VM/OS as packet including audio/video information (AVC signal), wherein the second AVC setup group includes a second assignment of two or more AVC equipment devices (par. 0020 The backbone network 206 can be connected to client devices of a number of participants (P1-P7). Participants P1-P4 can be located in one geographic location (e.g., California), while participants P5-P7 can be located at a different geographic location (e.g., New York). The server cloud networks 202 and 204 can each provide client devices of the participants P1-P7 access to virtual media servers M1 and M2, respectively);
receiving second AVC signals associated with the two or more AVC equipment devices in the second AVC setup group (par. 0024 FIG. 2B depicts two teleconference scenarios (Conf 1 and Conf 2). For teleconference scenario Conf 1, whereby the participants P1-P4 are participating in a teleconference amongst each other, the service launch controller 102 can launch virtual media server M1 to provide teleconference services to the client devices of participants P1-P4 rather than launch the virtual media server M2, which would incur greater router/switch … Similarly, for Conf 2, whereby the participants P5-P7 are participating in a teleconference amongst each other, the service launch controller 102 can launch virtual media server M2 to provide teleconference services to the client devices of participants P5-P7 rather than launch virtual media server M1, which would incur greater router/switch hops). 
While Droux further teaches wherein the AVC signals include an identifier associated with the second AVC setup group and AVC data from at least one of the AVC equipment devices in the second AVC setup group; and routing the AVC signals to the AVC RTOS for processing using the identifier associated with the second AVC setup group (par. 0052 In Step 408, the data packet is forwarded to a VNIC executing in the host operating system when the hardware address for the VNIC is determined as a match for the hardware address of the data packet in Steps 404 and 406. In Step 410, the data packet is sent to a virtual machine associated with the VNIC. Specifically, the physical NIC of the host can receive different packets directed to different VMs. Then, based on Mac address [identifier] associated with a packet, a corresponding VNIC forwards [routes] the packet to a corresponding VM for processing).

As per claim 29, Klein further teaches wherein the first AVC RTOS has at least one dedicated hardware component that is not used by the second AVC RTOS (par. 0013 service launch controller 102 to launch one or more virtual machines that utilize portions of the hardware resources of the server cloud 100. That is, Each VM include an operating system (Guest OS) that is capable of receiving media content (audio video) and process them upon a user request or user joining the teleconference (equiv. to AVC OS)).

AS per claim 30, Klein further teaches wherein the first AVC RTOS is established in the cloud computing environment in a first server, and wherein the AVC RTOS is established in the cloud computing environment in a second server different from the first server (par. 0014 … hypervisor that enables the service launch controller 102 to launch one or more virtual machines that utilize portions of the hardware resources of the server cloud 100. That is, Each VM include an operating system (Guest OS) that is capable of receiving media content (audio video) and process them upon a user request or user joining the teleconference (equiv. to AVC OS)).

As per claim 31, Klein further teaches wherein the AVC signals originated from two or more sources geographically remote from the cloud computing environment (par. 0020 Participants P1-P4 can be located in one geographic location (e.g., California), while participants P5-P7 can be located at a different geographic location (e.g., New York). The server cloud networks 202 and 204 can each provide client devices of the participants P1-P7 access to virtual media servers M1 and M2, respectively).

As per claim 32, Klein teaches the invention substantially as claimed including a non-transitory computer-readable storage medium storing instructions that, when executed by a computing system, cause the computing system to perform operations for operating an audio, video, control (AVC) system, the operations comprising: 
initializing multiple virtual machines in a cloud computing environment including at least a first virtual machine and a second virtual machine (allocating resources to each of the virtual machines based on corresponding AVC setup groups assigned to each of the virtual machines (par. 0013 The hardware resources of the server cloud 100 can be vast, including but not limited to, communication resources (e.g., switches, routers, etc.) and computing resources (e.g., servers, storage devices, etc.) which can be customized to generate one or more instances of a virtual machine that performs certain functions based on software applications installed on the virtual machine; par. 0014 … hypervisor that enables the service launch controller 102 to launch one or more virtual machines that utilize portions of the hardware resources of the server cloud 100. That is, Each VM include an operating system (Guest OS) that is capable of receiving media content (audio video) and process them upon a user request or user joining the teleconference (equiv. to AVC OS). Media content is streamed by the VM/OS as packet including audio/video information (AVC signal), wherein a first AVC setup group assigned to the first virtual machine includes a first assignment of one or more AVC equipment devices, and wherein a second AVC setup group assigned to the second virtual machine includes a second assignment of one or more AVC equipment devices (par. 0020 The backbone network 206 can be connected to client devices of a number of participants (P1-P7). Participants P1-P4 can be located in one geographic location (e.g., California), while participants P5-P7 can be located at a different geographic location (e.g., New York). The server cloud networks 202 and 204 can each provide client devices of the participants P1-P7 access to virtual media servers M1 and M2, respectively);
establishing AVC real-time operating systems (RTOSs) in each of the virtual machines (par. 0013 one or more instances of a virtual machine that performs certain functions based on software applications installed on the virtual machine by the service launch controller 102. The applications can be an operating system and/or specialized software applications executed by the operating system; par. 0015 configured to provide services in real-time), wherein each ACV RTOS is an operating system that includes functions that receive AVC data and perform real-time AVC signal processing on the received AVC data (par. 0015 provide the client device 110 the services requested over a real-time transport protocol (RTP) for carrying media streams in conjunction with an RTP control protocol (RTCP) for monitoring traffic statistics, quality of service (QoS), and for aiding in synchronization of multiple media streams);  
receiving first AVC signals associated with the first AVC setup group, receiving second AVC signals associated with the second AVC setup group (par. 0024 FIG. 2B depicts two teleconference scenarios (Conf 1 and Conf 2). For teleconference scenario Conf 1, whereby the participants P1-P4 are participating in a teleconference amongst each other, the service launch controller 102 can launch virtual media server M1 to provide teleconference services to the client devices of participants P1-P4 rather than launch the virtual media server M2, which would incur greater router/switch … Similarly, for Conf 2, whereby the participants P5-P7 are participating in a teleconference amongst each other, the service launch controller 102 can launch virtual media server M2 to provide teleconference services to the client devices of participants P5-P7 rather) 
Klein does not expressly disclose: wherein the first AVC signals include an identifier associated with the first AVC setup group; wherein the second AVC signals include an identifier associated with the second AVC setup group; and routing the first AVC signals to the first AVC RTOS for real-time processing using the identifier in the first AVC signals; routing the second AVC signals to the second AVC RTOS for real-time processing using the identifier in the second AVC signals.
However, Droux teaches: wherein the first AVC signals include an identifier associated with the first AVC setup group; wherein the second AVC signals include an identifier associated with the second AVC setup group; and routing the first AVC signals to the first AVC RTOS for real-time processing using the identifier in the first AVC signals; routing the second AVC signals to the second AVC RTOS for real-time processing using the identifier in the second AVC signals identifier (par. 0052 In Step 408, the data packet is forwarded to a VNIC executing in the host operating system when the hardware address for the VNIC is determined as a match for the hardware address of the data packet in Steps 404 and 406. In Step 410, the data packet is sent to a virtual machine associated with the VNIC. Specifically, the physical NIC of the host can receive different packets directed to different VMs. Then, based on Mac address [identifier] associated with a packet, a corresponding VNIC forwards [routes] the packet to a corresponding VM for processing).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Klein by incorporating the methods of transmitting packets to virtual machines as set forth by Droux in order to allow transmission/routing of a data packet from a virtual machine to external/remote resources and/or vis versa, but a transmission to another virtual machine without the requirement of execution of intermittent processing by a host operating system.

As per claim 35, Droux further teaches wherein the identifier in the first AVC signals is associated with the AVC setup groups or the first assignment of AVC equipment devices, and wherein routing the first AVC signals to the first AVC RTOS is performed by using a mapping between A) the identifier in the first AVC signals and B) identifiers associated with the first AVC RTOSs or the first virtual machine (par. 0051 In Steps 404 and 406, the hardware address for the data packet is compared against the hardware addresses for the VNICs associated with the virtual switch. If there is a matching hardware address among the associated VNICs, Step 408 is executed next. Otherwise, if there is not a matching hardware address among the associated VNICs, Step 412 is executed next).

As per claim 36, Droux further teaches: wherein the identifier associated with the first AVC signals comprises one or more of: IP addresses, MAC addresses, host names, port identifiers, or any combination thereof (par. 0046 In Step 304, a hardware address (e.g., MAC address) is determined for the data packet using the addressing information for the data packet. In Step 306, the hardware address for the data packet is compared against the hardware addresses for the VNICs associated with the virtual switch).

As per claim 37, Klein and Droux teaches the limitations of claim 23. Klein further teaches: wherein the first AVC RTOS is assigned a first IP address; wherein the first AVC signals are received as addressed to the first IP address, wherein the first AVC signals were addressed to the first IP address based on the first assignment (par. 0016 the service launch controller 102 can be configured to obtain location information of the requesting client device 110 by sending message pings to the client device 110 that measure a roundtrip delay, requesting location coordinates from the requesting client device 110, obtaining an IP address of the client device 110); and Droux further wherein the routing of the first AVC signals to the first AVC RTOS is performed using the first … address (par. 0052 In Step 408, the data packet is forwarded to a VNIC executing in the host operating system when the hardware address for the VNIC is determined as a match for the hardware address of the data packet in Steps 404 and 406. In Step 410, the data packet is sent to a virtual machine associated with the VNIC. Specifically, the physical NIC of the host can receive different packets directed to different VMs. Then, based on Mac address [identifier] associated with a packet, a corresponding VNIC forwards [routes] the packet to a corresponding VM for processing).

As pe claim 38, Klein further teaches: wherein the first virtual machine has a first allocation of resources, and wherein the second virtual machine has a second allocation of resources different from the first allocation of resources (par. 0014 In one embodiment, hardware resources of the server cloud 100 can be controlled by a hypervisor that enables the service launch controller 102 to launch one or more virtual machines that utilize portions of the hardware resources of the server cloud 100).

As per claim 39, it is a cloud-based audio, video, control (AVC) system having similar limitations as claims 21 and 32. Thus, claim 39 is rejected for the same rationale as applied to claims 21 and 32. 

Claims 23-24, 26-27, 33-34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Droux as applied to claims 21, 32 and 39, and further in view of Nagasawa et al. (U.S. Pub. No. 20020116234 A1).

As per claim 23, Klein and Droux teaches the limitations of claim 1. Klein and Droux does not expressly teach: receiving a description of the AVC setup group, wherein the description includes an indication of the two or more AVC equipment devices in the AVC setup group, and wherein the description of the AVC setup group may be indicated by a user or automatically generated; compiling the AVC setup group with an initial resource allocation, wherein compiling the AVC setup group includes projecting a performance of the AVC setup group with the initial resource allocation; and determining whether the initial resource allocation is sufficient for the two or more AVC equipment devices in the AVC setup group based on the projected performance, wherein: when the initial resource allocation is sufficient for the two or more AVC equipment devices in the AVC setup group, allocating resources to the virtual machine further includes returning the compiled AVC setup group with the initial resource allocation, when the initial resource allocation is not sufficient for the two or more AVC equipment devices in the AVC setup group, allocating resources to the virtual machine further includes incrementally increasing the initial resource allocation to a second resource allocation and recompiling the AVC setup group with the second resource allocation.
However, Nagasawa teaches: 
receiving a description of the AVC setup group, wherein the description includes an indication of the two or more AVC equipment devices in the AVC setup group, and wherein the description of the AVC setup group may be indicated by a user or automatically generated (par. 0072 … transfers the service performance request specifications and the service resource providers information [description] to the SLA performance simulation server 206);
compiling the AVC setup group with an initial resource allocation, wherein compiling the AVC setup group includes projecting a performance of the AVC setup group with the initial resource allocation (par. 0073 The SLA performance simulation server 206 estimates the resource performance of each service resource provider and its reliability, based on the transferred information); and
determining whether the initial resource allocation is sufficient for the two or more AVC equipment devices in the AVC setup group based on the projected performance (par. 0073 … judges whether the provider satisfy the service performance request specifications (309).), wherein:
when the initial resource allocation is sufficient for the two or more AVC equipment devices in the AVC setup group, allocating resources to the virtual machine further includes returning the compiled AVC setup group with the initial resource allocation (par. 0073 … If the resources with satisfactory performance are expected to be procured, the brokering server starts the procedure of order placement to the providers (310)),
when the initial resource allocation is not sufficient for the two or more AVC equipment devices in the AVC setup group, allocating resources to the virtual machine further includes incrementally increasing the initial resource allocation to a second resource allocation and recompiling the AVC setup group with the second resource allocation (par. 0073 … If the performance judgment is that the expected performance of the resources is not enough to satisfy the requirement, additional service resource provider's entry is sought).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Klein and Droux by incorporating the methods of allocating resources as set forth by Nagasawa because it would provide for an improved method for allocating resources to virtual machines to satisfy the resource requirements of virtual machines at least based on the projected performance, with predictable results. 

As per claim 24, Nagasawa further teaches wherein the initial resource allocation includes an indication of at least one of a number of CPUs, an amount of memory space, and an indication of associated hardware or software resources (par. 0047 The providers 102 such as ASPs of information service resources provide software resources such as application software running on the computer resources 251, where computers resources inherently include processor and memory).

As per claim 26, Nagasawa further teaches wherein the initial resource allocation is a default resource allocation (par. 0041 if one or more allocated resources [default allocated] on computer platforms become unable to operate).

As per claim 27, Nagasawa teaches wherein the initial resource allocation is specified based at least partially on the description of the AVC setup group (par. 0018 based on the request specifications and the credit data, thereby allocating one or more combinations of serviceable resources).

As per claim 33, it is a non-transitory computer-readable storage medium having similar limitations as claim 23. Thus, claim 33 is rejected for the same rationale as applied to claim 23.

As per claim 34, Nagasawa further teaches: determining whether the second resource allocation is sufficient for the assignment of AVC equipment devices in the individual AVC setup group based on the second projected performance (par. 0073 … judges whether the provider satisfy the service performance request specifications (309, and when the second resource allocation is sufficient for the assignment of AVC equipment devices, returning the compiled individual AVC setup group with the second resource allocation (par. 0073 … If the resources with satisfactory performance are expected to be procured, the brokering server starts the procedure of order placement to the providers (310)), when the second resource allocation is not sufficient for the assignment of AVC equipment devices, incrementally increasing the second resource allocation to a third resource allocation and recompiling the individual AVC setup group with the third resource allocation (par. 0073 … If the performance judgment is that the expected performance of the resources is not enough to satisfy the requirement, additional service resource provider's entry is sought).

As per claim 40, it is a cloud-based audio, video, control (AVC) system having similar limitations as claim 23. Thus, claim 40 is rejected for the same rationale as applied to claim 23. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Droux and Nagasawa and further in view of Barkman et al. (U.S. Patent No. 8738972 B1).

As per claim 25, Klein, Droux and Nagasawa does not expressly teach: wherein the description of the AVC setup group further includes at least one of: an identification of software components included in the AVC setup group; a specification of interconnections between the two or more AVC equipment devices in the AVC setup group; an indication of two or more device identifiers associated with the two or more AVC equipment devices in the AVC setup group; an indication of expected usage rates for each of the two or more AVC equipment devices in the AVC setup group; and an indication of connection bandwidths for each of the two or more AVC equipment devices in the AVC setup group.
However, Barkman discloses: an identification of software components included in the AVC setup group; a specification of interconnections between the two or more AVC equipment devices in the AVC setup group; an indication of two or more device identifiers associated with the two or more AVC equipment devices in the AVC setup group; an indication of expected usage rates for each of the two or more AVC equipment devices in the AVC setup group; and an indication of connection bandwidths for each of the two or more AVC equipment devices in the AVC setup group (Col 13 line 20-25 “The monitor may be designed or configured to monitor or track utilization of resources across hosts and VMs, including but not limited to CPU, bandwidth, memory, disk and IO usage and availability . FIG. 4H depicts one embodiment of a capacity manager user inter face providing associated information to a user).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Klein, Droux and Nagasawa because one of ordinary skill in the art would have been motivated to incorporate teaching of Barkman to make recommendations to address issues to improve the operations and performance of the virtualized environment based on the root cause and impact analysis, and to ensure reducing the time and costs of utilizing and maintaining virtualized environments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        
/WH/
Examiner, Art Unit 2195